DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	The Examiner acknowledges Applicant’s amendments and remarks filed on 
June 27, 2022.  They have been fully considered but they are not sufficient to place the claims in condition for allowance.  
	With respect to the rejection based on 35 U.S.C. 101, the amendments are not sufficient to overcome the rejection.  The addition of “…receiving data associated with data processing operations that backup data stored in the data processing enterprise from one or more agents…  that obtain energy consumption associated with the data processing operations…” merely indicates a source and type of data in the data gathering operation, and therefore fails to amount to anything more than insignificant extra-solution activity.  The addition of a power conservation action “to adjust usage of electrical components within the data processing enterprise” also fails to overcome the rejection because it further describes the intent of the power conservation action without applying it.  The final step of the method remains a step to generate a power conservation action.  As indicated in the original Office Action, a person could “…evaluate criteria related to the power or performance of the system and make a judgment that a specified power conservation action ought to be taken.  Without application of the power conservation action to the system, it remains a mere mental designation.”  The addition of an “agent” and a power conservation “component” also fails to overcome the rejection because they merely indicate that a computer is used as a tool to perform an abstract idea (MPEP 2106.05(f)).  
	With respect to the rejection based on 35 U.S.C. 112(b), the amendments are sufficient to overcome the rejection.  However, Applicant’s amendments have necessitated new grounds for rejection due to new issues caused by the new language.  
	With respect to the double patenting rejection, the Terminal Disclaimer filed on March 25, 2022 is sufficient to overcome the rejection.  The double patenting rejection is therefore withdrawn.  The Examiner reserves the right to apply additional double patenting rejections in the future if new amendments cause the claims to overlap in scope with claims of other references not included in the Terminal Disclaimer.
	With respect to the rejection based on prior art, the amendments are not sufficient to overcome the rejection.  The addition of an “agent” and “components” are not sufficient to overcome the prior art because they are recited at such a high level of generality that the broadest reasonable interpretation includes anything and everything that is capable of performing the claimed functions (i.e., if a prior art reference teaches the functions, then it also teaches an “agent” or “component” that performs those functions).  In addition, Belady also teaches that a power conservation action may include adjusting usage of electrical components within the data processing enterprise.  Belady also teaches that the utilization of system resource may include monitoring the utilization of data storage devices [para. 0002].  Based on this teaching, it would have been obvious to one of ordinary skill in the art to monitor the backup of data stored in the data processing enterprise as part of the monitoring of the system utilization.

Information Disclosure Statement
The information disclosure statement filed March 25, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Reference 76 and 77 (the European Search Report dated March 21, 2016 and the Chinese Office Action dated November 18, 2015) were not considered as copies of the references were not provided.  Additionally, Reference 84 (International Search Report and Written Opinion) was listed with an incorrect date.  The IDS indicated a date of March 2, 2010, whereas the copy provided indicated a date of June 22, 2009.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea comprising a step of generating a power conservation action.  Generating a power conservation action, in and of itself, may be construed as a process that can be performed entirely in the human mind.  A person could evaluate criteria related to the power or performance of the system and make a judgment that a specified power conservation action ought to be taken.  Without application of the power conservation action to the system, it remains a mere mental designation. 
This judicial exception is not integrated into a practical application because the remaining limitations are either additional steps that may be performed mentally, or they represent insignificant extra-solution activity.  The additional steps of receiving data associated with data processing operations and power requirements data (claim 1) amount to mere data gathering, which has been recognized by the courts as insignificant extra-solution activity (MPEP 2106.05(g)).  Similar reasoning may be applied to claims 7 and 8, which further limit the data gathered.  Claims 3-6 are additional steps that may be performed mentally because they are directed towards steps of scheduling operations, defining policies, or assigning operations to data processing components.  Without specific application of the steps to the system, they may be construed as mental designations – e.g., mentally determining a schedule for an operation, mentally determining that an operation is assigned to a data processing component, etc.
 Similar reasoning may be applied to the determination as to whether the claims include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements do not amount to significantly more than an abstract idea because they represent the insignificant extra-solution activity of data gathering.  Additionally, the steps of receiving data associated with data processing operations and receiving power requirements data represent the court-recognized well-understood, routine, and conventional activity of receiving or transmitting data over a network (MPEP 2106.05(d)(II)).
	The amendments introduced to claim 1 and the new dependent claims also do integrate the judicial exception into a practical application because they merely recite further details about the type of data received or power conservation actions generated, thereby failing to recite anything beyond a mental process.  As previously stated, merely generating a power conservation action does not apply it or make it effective, as “generating” may be interpreted as a decision or designation without application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “one or more power conservation components executing on one or more computer processors” in lines 16-17.  Claim 1 previously recited “one or more agents executing on one or more computer processors” in line 7.  Both instances appear to be an original recitation of “one or more computer processors”.  Therefore, it is unclear whether the agents and power conservation components are executing on the same or different one or more processors.  If the same processors are in view, appropriate language should be employed to reference the earlier recitation (e.g., “said one or more processors”, “the one or more processors”).  Otherwise, appropriate differentiating language should be employed (e.g., a first and second group of one or more processors, etc.).
	Claims 22 and 23 recite “the information” in line 4 and line 1, respectively.  The Examiner notes several previous instances of information recited in claims 1 and 22.  Therefore, it is unclear which information is being referenced by “the information” in claim 22, line 4 and claim 23, line 1.
	Claim 24 is rejected as being indefinite for reciting “similar” classes of devices and “similar” power consumption curves.  “Similar” implies an indefinite range of variability, and the claims do not provide a frame of reference to limit when similarity no longer exists.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belady et al., U.S. Patent Application Publication No. 2006/0184287, in view of Ali et al., U.S. Patent No. 8,091,087.
Regarding claim 1, Belady discloses a method comprising:
receiving data associated with data processing operations of the data processing enterprise [Fig. 5: data center 500] from one or more agents executing on one or more computer processors that obtain energy consumption associated with the data processing operations within the data processing enterprise [Fig. 1, para. 0048, 0049: utilization monitor 105 and/or power management system 103], 
wherein the information related to data processing operations comprises information related to data processing operations to be performed, and information related to data processing operations completed [Fig. 6, 7, steps 602 and 702: future utilization data predicted based on collected utilization data], and 
receiving power requirements data, wherein the power requirements data includes a power threshold, or a redistribution of data processing operations to components to reduce power consumption [steps 703 and 704: desired capacity requirement dictates that excess resources are placed in a reduced power consumption mode, leaving remaining resource to execute processing, i.e., redistributing data processing operations to reduce power consumption]; and 
generating, with one or more power conservation components executing on one or more computer processors [Fig. 1: power management resource 103],  at least one power conservation action based at least in part on the received data associated with the data processing operation and the received power requirements data [steps 703 and 704: reduced power consumption mode] to adjust usage of electrical components within the data processing enterprise to reduce power consumption associated with the data processing operations [para. 0053: processors placed into a reduced power consumption mode, i.e., processors are “electrical components”].
Belady does not teach that the data processing operations include backing up data stored in the data processing enterprise.
Ali teaches that data processing operations include backing up data [col. 2, lines 47-52: “The backup server 108 is configured with instructions for calculating a current load of the media resource 106 as a function of the previously scheduled backup jobs 110 and the media resource 106. Additionally, the backup server 108 predicts a load value for the new backup job 102 as a function of job parameters associated with the new backup job 102.”].
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Belady and Ali by modifying Belady to include data backup operations in the data processing operations that of the data center.  Belady discloses a process that determines utilization within a data center, and also teaches that utilization of system resources includes monitoring data storage devices [para. 0002].  Ali teaches that a load/utilization of a “media resource” [i.e., data storage devices, col. 1, lines 9-17], may include backup operations, and that such backup operations have a major impact on performance.  Therefore, it would have been obvious to one of ordinary skill in the art to include backup operations as part of the utilization monitoring steps of Belady, based on Belady’s teaching that data storage devices are monitored, and Ali’s teaching that backup operations have a major impact on data storage utilization.
Regarding claim 8, Belady teaches that the data associated with data processing operations comprises data related to performance of hardware components of the data processing enterprise [para. 0002: “Examples of resources typically found in computer systems include processors, input/output (I/O) devices, data storage devices, communication ports, displays, peripheral devices (e.g., printers, scanners, etc.), and so on.”].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov